Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-120 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 16455562 filed 06/27/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al., “hereinafter Kaplan’ (U.S. Patent Application: 20140362979) in view of Hurst et al., “hereinafter Hurst” (U.S. Patent Application: 20160364665).


As per Claim 1, Kaplan discloses a system comprising: 
one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to (Kaplan, Para.83, computer-executable instructions that can be implemented by one or more processors and/or stored on a computer-readable medium or media.  The computer-executable instructions can include a routine, a sub-routine, programs, a thread of execution, and/or the like):
 access calendar data that defines a scheduled start time for a communication session and an invitee list for the communication session, wherein the invitee list identifies at least a first user and a second user (Kaplan, Para.25, a conference system (e.g., a communications server) can obtain information that describes invitees of the conference call, where the invitees (or a subset thereof that accept invitations to the conference call or otherwise indicate anticipated participation in the conference call) can be expected participants for the conference call); 
receive, at a time that is different than the scheduled start time, an indication that the second user has joined the communication session via a second device (Kaplan, Para.23, the conference call can be recorded from a beginning time of the conference call (e.g., based upon a setting, upon detecting that one or more expected participants has not yet joined the conference call, etc.); thus, if a participant joins the conference call late (e.g., after the beginning time of the conference call), then the participant can start the conference call from the beginning time of the conference call.); 
transmit, in response to receiving the indication, a notification to a first device associated with the first user (Kaplan, Para.59, the notification component 616 can output disparate notifications to the participant 1 that signify whether other participants (e.g., the participant 2, .  . . , and the participant P) are at real time in the conference call or not (e.g., the disparate notifications can specify whether the other participants are able to participate in the conference call).), wherein the notification causes the first device to display: (i) information indicating that the second user has joined the communication session (Kaplan, Para.61, Responsive to detecting that the computing device 606 of the participant P has reached real time, the status component 614 can transmit an indication to at least one disparate computing device of at least one disparate participant connected to the conference call (e.g., the computing device 602 of the participant 1, the computing device 604 of the participant 2, etc. other than the computing device 606 of the participant P)), and
 (ii) a user interface element that is selectable to generate a join request on behalf of the first user (Kaplan, Para.61, The client component 704 can include a connection component 706 that establishes a connection to the conference call.  As described herein, the connection component 706 can establish the connection to the conference call subsequent to a portion of the conference call missed by a participant (e.g., associated with the computing device 702).  For instance, the connection can be an initial connection to the conference call for the participant (e.g., the participant joins the conference call late) or a reconnection to the conference call for the participant.); 
receive the join request based on a selection of the user interface element (Kaplan, Para.77, Responsive to the detection of the establishment of the connection of the participant to the conference call, at least a portion of the speaker-specific audio data of the facilitator can be transmitted by the distribution component 134 to the computing device of the participant); and 
communicate, responsive to the join request, data to the first device and to the second device to facilitate the communication session between the first user and the second user (Kaplan, Para.25, a conference system (e.g., a communications server) can obtain information that describes invitees of the conference call, where the invitees (or a subset thereof that accept invitations to the conference call or otherwise indicate anticipated participation in the conference call) can be expected participants for the conference call, Para.81, for a call with two participants, a first participant can continue to talk when a second participant is disconnected from the call (e.g., content of the call can be recorded); upon rejoining the call, the second participant can catch up employing techniques described herein.). 
However Kaplan does not explicitly disclose access calendar data that defines a scheduled start time for a communication session and an invitee list for the communication session and display the notification to the first device.

(Hurst, Para.46, Record 400 can be associated with a calendar application of device 110 (and client devices 130).  In one example, record 400 includes information necessary for user 112 to join or participate in an event, such as a conference call or virtual meeting, with one or more other remote participants.  In this example, record 400 can include organizer information 410, invitee information 420, subject information 430, location information 440, start time information 450, end time information 460,) and display the notification to the first device (Hurat, Para.60, the notification can be transmitted and displayed to a user at a predetermined time prior to the scheduled commencement of the event).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kaplan with the teachings as in Hurst. The motivation for detecting an upcoming calendar event and identifying, from data contained in a corresponding calendar event record, one or more participation elements for joining the event, e.g., identifying one or more phone numbers or web links (e.g., uniform resource locators).  In further examples, one or more access codes associated with the one or more participation elements for joining the event can also be identified. (Hurst).

With respect to Claim 9 and Claim 17 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Kaplan in view of Hurst discloses the system of claim 1, wherein the computer-executable instructions further cause the one or more processing units to: determine, based on a status of the first user indicated in the calendar data, that the first user has accepted or tentatively accepted an invite to the communication session, wherein transmitting the notification to the first device is conditioned on the status of the first user indicating that the first user has accepted or tentatively accepted an invite to the communication session (Kaplan, Para.57, The notification component 616, the notification component 618, and the notification component 620 are collectively referred to herein as notification components 616-620.  The notification components 616-620 can respectively output notifications pertaining to status information via the computing devices 602-606, Para.36, the communications server 102 (e.g., the conference system) can obtain information that describes invitees of the conference call, where the invitees (or a subset thereof that accept invitations to the conference call or otherwise indicate anticipated participation in the conference call) can be expected participants in the conference call.  Pursuant to this example, the monitor component 126 can detect whether the expected participants have or have not joined the conference call. ). 

As per Claim 3, Kaplan in view of Hurst discloses the system of claim 1, wherein the computer-executable instructions further cause the one or more processing units to: determine, based on a status of a third user that is identified by the invitee list, that the third user has declined an invite to the communication session, wherein the status of the third user indicating that the third user has declined the invite prevents transmission of a corresponding notification, indicating that the second user has joined the communication session, to a third device associated with the third user session (Kaplan, Para.57, The notification component 616, the notification component 618, and the notification component 620 are collectively referred to herein as notification components 616-620.  The notification components 616-620 can respectively output notifications pertaining to status information via the computing devices 602-606, Hurst, Para.67, electing to join or participate in the event, the user can decline to enter the call or meeting.  Upon receiving input from the user indicating the user's refusal to join the event, device 110 can determine whether the user is the organizer of the calendar event at step 650, Hurst, Para.68, Where the system determines that the user is the organizer, device 110 can transmit one or more messages to the other invitees at step 652, notifying the invitees that the organizer will not be attending and is canceling the event.  ). 

As per Claim 4, Kaplan in view of Hurst discloses the system of claim 1, wherein the computer-executable instructions further cause the one or more processing units to: determine that a time difference between a current time and the scheduled start time for the communication session is within a (Kaplan, Para.25, upon detecting that one or more of the expected participants have not joined the conference call by a particular time (e.g., the beginning time of the conference call, within T minutes of the beginning time of the conference call where T is substantially any positive real number, etc.), then the replay system can begin recording the content of the conference call, speech can be transcribed, Para.39, the monitor component 126 detecting that one or more expected participants (e.g., one or more of the participants 104-108) have not joined the conference call by a particular time (e.g., the beginning of the conference call, within T minutes of the beginning of the conference call where T is substantially any positive real number, etc.)). 

As per Claim 5, Kaplan in view of Hurst discloses the system of claim 1, wherein the computer-executable instructions further cause the one or more processing units to: determine, based on the calendar data, that the second user is an organizer of the communication session, wherein transmitting the notification to the first device responsive to the indication that the second user has joined the communication session is conditioned on the second user being the organizer of the communication session (Hurst, Para.12, The client device can also transmit information to other participants of the event based, at least in part, on whether the user is the organizer of the event.  For example, where the client device or server can determine that the user is the organizer of the event, the user's decision to decline or delay participation in the event can trigger one or more messages to other participants indicating that the event is canceled or delayed, respectively). 

As per Claim 6, Kaplan in view of Hurst discloses the system of claim 1, wherein the computer-executable instructions further cause the one or more processing units to: determine, based on the calendar data, that the second user is a required attendee of the communication session, wherein transmitting the notification to the first device responsive to the indication that the second user has joined the communication session is conditioned on the second user being the required attendee of the communication session (Hurst, Para.68, Where the system determines that the user is the organizer, device 110 can transmit one or more messages to the other invitees at step 652, notifying the invitees that the organizer will not be attending and is canceling the event.  As described above, contact information for each invitee of the event can be determined based, at least in part, on invitee information 420 of record 400 and information stored in conjunction with an address book or contact book of device 110.). 


As per Claim 8, Kaplan in view of Hurst discloses the system of claim 1, wherein the computer-executable instructions further cause the one or more processing units to: determine the second user is a first person to join the communication session, wherein transmitting the notification to the first device responsive to the indication that the second user has joined the communication session is further based on the second user being the first person to join the communication session (Kaplan, Para.59, the notification component 616 can output disparate notifications to the participant 1 that signify whether other participants (e.g., the participant 2, .  . . , and the participant P) are at real time in the conference call or not (e.g., the disparate notifications can specify whether the other participants are able to participate in the conference call)., Para.61, Responsive to detecting that the computing device 606 of the participant P has reached real time, the status component 614 can transmit an indication to at least one disparate computing device of at least one disparate participant connected to the conference call (e.g., the computing device 602 of the participant 1, the computing device 604 of the participant 2, etc. other than the computing device 606 of the participant P)). 


As per Claim 10, Kaplan in view of Hurst discloses the computer-implemented method of claim 9, wherein the join event comprises an invitee on the invitee list being a first person to join the communication session (Hurst, Para.06, one or more participation elements for joining the event, e.g., identifying one or more phone numbers or web links (e.g., uniform resource locators).  In further examples, one or more access codes associated with the one or more participation elements for joining the event can also be identified, Para.61, The notification can request input from the user to join the event, at step 620.  In one example, the prompt can include a plurality of options from which the user can choose.  For example, the prompt can include a "yes," "join,"). 

As per Claim 11, Kaplan in view of Hurst discloses the computer-implemented method of claim 9, wherein the join event comprises an invitee on the invitee list being a first required attendee to join the communication session (Hurst, Para.68, Where the system determines that the user is the organizer, device 110 can transmit one or more messages to the other invitees at step 652, notifying the invitees that the organizer will not be attending and is canceling the event.  As described above, contact information for each invitee of the event can be determined based, at least in part, on invitee information 420 of record 400 and information stored in conjunction with an address book or contact book of device 110.).


As per Claim 15, Kaplan in view of Hurst discloses the computer-implemented method of claim 9, wherein the determining the occurrence of the join event includes determining that a particular topic is being discussed during the communication session (Cox, Para.34, the meeting agenda or topic list of the in-progress meeting to the topic(s) discussed at historical meetings, and determining which of Robert Smith and Robert Jones most recently and/or most often attended meetings which match according to this comparison.). 


As per Claim 16, Kaplan in view of Hurst discloses the computer-implemented method of claim 15, further comprising: responsive to determining that the particular topic is being discussed during the communication session, transmitting a consent notification to another device associated with another user that is currently participating in the communication session; receiving, based on the consent notification, an indication of consent for the notification to be transmitted to the user, wherein the transmitting the notification to the device associated with the user is conditioned on the receiving the indication of consent (Hurat, Para61, The notification can request input from the user to join the event, at step 620.  In one example, the prompt can include a plurality of options from which the user can choose.  For example, the prompt can include a "yes," "join," or "dial-in" option, a "no" or "not joining" option, and a "delayed," "not now," or "snooze" option., Para.74, Interface 700 can further include one or more options for receiving feedback or input from the user regarding the user's willingness to join the event.  Interface 700 can communicate a first option 730 for indicating the user's willingness to join the event (e.g., a "yes," "join" or "dial-in" option), a second option 735 for indicating the user's desire to delay the event or delay joining the event (e.g., a "delayed," "not now," or snooze" option), and a third option 740 for indicating the user's refusal to join the event or desire to cancel the event (e.g., a "no," "not joining," or "cancel" option).). 

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al., “hereinafter Kaplan’ (U.S. Patent Application: 20140362979) in view of Hurst et al., “hereinafter Hurst” (U.S. Patent Application: 20160364665) and further in view of Cox et at., “hereinafter Cox” (U.S. Patent Application: 20150074189).


As per Claim 18, Kaplan in view of Hurst discloses the system of claim 17, 
However Kaplan in view of Hurst do not disclose the join event comprises an identification associated with the second user being spoken aloud or entered in a comment during the communication session.
Cox discloses  the join event comprises an identification associated with the second user being spoken aloud or entered in a comment during the communication session (Cox, Para.29, participants in conference calls often state their name upon being connected to the conference, such as "Hi, this is Allen.  Who else is on the call?", and participant names may be obtained in this manner from results of the real-time parsing performed at Block 225. ). 

(Cox, Para.3).


As per Claim 19, Kaplan in view of Hurst discloses the system of claim 17, 
However Kaplan in view of Hurst do not disclose the join event comprises content of a particular topic being discussed during the communication session.
Cox discloses the join event comprises content of a particular topic being discussed during the communication session (Cox, Para.34, the meeting agenda or topic list of the in-progress meeting to the topic(s) discussed at historical meetings, and determining which of Robert Smith and Robert Jones most recently and/or most often attended meetings which match according to this comparison.). 
The same motivation that was utilized for combining Kaplan, Hurst and Cox as set forth in claim 18 is equally applicable to claim 19.


As per Claim 20, Kaplan in view of Hurst discloses the system of claim 17, 
However Kaplan in view of Hurst do not disclose the join event comprises at least one of: a detected change from a first sentiment to a second sentiment during the communication session; a particular user joining the communication session; or a particular user leaving the communication session
(Cox, Para.46, the meeting host activates an indicator such as a graphical "Send" button to broadcast the IM notifications to the participant list.  This is referred to in Block 360 as sending customized "call-to-meeting" IM notifications, Para.34, determining which of Robert Smith and Robert Jones most recently and/or most often attended meetings which match according to this comparison, Para.39, create response buttons in the IM notifications for entry of joining status in responses to these notifications, or alternatively to accept natural language joining status responses.  In one embodiment, the instant message notification sent to each person will include a graphical button or buttons which can be activated by the receiving user to indicate that user's joining status ).
The same motivation that was utilized for combining Kaplan, Hurst and Cox as set forth in claim 18 is equally applicable to claim 20.

Claim 7, 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al., “hereinafter Kaplan’ (U.S. Patent Application: 20140362979) in view of Hurst et al., “hereinafter Hurst” (U.S. Patent Application: 20160364665) and further in view of Rollin et at., “hereinafter Rollin” (U.S. Patent Application: 20080114840).


As per Claim 7, Kaplan discloses the system of claim 1, 
Kaplan in view of Hurst do not disclose determine, based on the calendar data, that the second user is external to a predetermined domain to which the first user belongs, wherein transmitting the notification to the first device responsive to the indication that the second user has joined the communication session is conditioned on the second user being external to the predetermined domain. 
Rollin disclose determine, based on the calendar data, that the second user is external to a predetermined domain to which the first user belongs, wherein transmitting the notification to the first device responsive to the indication that the second user has joined the communication session is (Rollin, Para.18, The static information may be the meeting attendee's office location.  The list of preferred meeting locations (i.e., the meeting locations that are preferable to the meeting attendee) may then be comprised of the meeting locations that are in the same building as the meeting attendee's office, the meeting locations that are in buildings within a predetermined distance from the building in which the meeting attendee's office is located, the meeting locations that are in buildings within a predetermined distance from the building in which the meeting attendee's office is located and which are in the direction of the other meeting attendees' office locations (i.e., the buildings in which the other meeting attendees' offices are located), and any combination thereof.  In some embodiments, the meeting attendee may specify one or more meeting locations as his or her preferred meeting location(s). ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kaplan, Hurst with the teachings as in Rollin. The motivation for doing so would have been for suggesting meeting locations for conducting meetings at specified meeting times is provided.  A meeting location availability system determines the meeting locations that are available for use during a specified meeting time and suggests some or all of the available meeting locations as possible locations for conducting a meeting at the specified meeting time.  The meeting location availability system maintains meeting location information for each user.  The meeting location information for a user may, for example, be the meeting locations that are preferred by the user. (Rollin, Para.4).


As per Claim 12, Kaplan in view of Hurst discloses the computer-implemented method of claim 9, 
Kaplan in view of Hurst do not disclose the join event comprises an invitee on the invitee list being a first person that is external to a predetermined domain to join the communication session.
Rollin discloses the join event comprises an invitee on the invitee list being a first person that is external to a predetermined domain to join the communication session (Rollin, Para.18, The static information may be the meeting attendee's office location.  The list of preferred meeting locations (i.e., the meeting locations that are preferable to the meeting attendee) may then be comprised of the meeting locations that are in the same building as the meeting attendee's office, the meeting locations that are in buildings within a predetermined distance from the building in which the meeting attendee's office is located, the meeting locations that are in buildings within a predetermined distance from the building in which the meeting attendee's office is located and which are in the direction of the other meeting attendees' office locations (i.e., the buildings in which the other meeting attendees' offices are located), and any combination thereof.  In some embodiments, the meeting attendee may specify one or more meeting locations as his or her preferred meeting location(s). ). 

The same motivation that was utilized for combining Kaplan, Hurst and Rollin as set forth in claim 18 is equally applicable to claim 7.


As per Claim 13, Kaplan in view of Hurst discloses the computer-implemented method of claim 12, 
Kaplan in view of Hurst do not disclose an organizer of the communication session belongs to the predetermined domain.
Rollin discloses an organizer of the communication session belongs to the predetermined domain (Rollin, Para.18, The static information may be the meeting attendee's office location.  The list of preferred meeting locations (i.e., the meeting locations that are preferable to the meeting attendee) may then be comprised of the meeting locations that are in the same building as the meeting attendee's office, the meeting locations that are in buildings within a predetermined distance from the building in which the meeting attendee's office is located, the meeting locations that are in buildings within a predetermined distance from the building in which the meeting attendee's office is located and which are in the direction of the other meeting attendees' office locations (i.e., the buildings in which the other meeting attendees' offices are located), and any combination thereof.  In some embodiments, the meeting attendee may specify one or more meeting locations as his or her preferred meeting location(s). ). 

The same motivation that was utilized for combining Kaplan, Hurst and Rollin as set forth in claim 18 is equally applicable to claim 7.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al., “hereinafter Kaplan’ (U.S. Patent Application: 20140362979) in view of Hurst et al., “hereinafter Hurst” (U.S. Patent Application: 20160364665) and further in view of Gagne et at., “hereinafter Gagne” (U.S. Patent Application: 20070286101).


As per Claim 14, Kaplan in view of Hurst discloses the computer-implemented method of claim 9, 
However Kaplan in view of Hurst does not disclose the determining the occurrence of the join event includes: determining that a first invitee, associated with a first stakeholder group, has joined the communication session; and determining that a second invitee, associated with a second stakeholder group, has joined the communication session. 
Gagne discloses the determining the occurrence of the join event includes: determining that a first invitee, associated with a first stakeholder group, has joined the communication session; and determining that a second invitee, associated with a second stakeholder group, has joined the communication session (Gagne, Para.7, Conference capabilities are provided for discussions groups, each group including multiple members.  Each member may be identified by one of many unique communication handles when accessing the conference system using a communication device.  Each member may belong to one or more discussion groups, and each member may participate in a conference of the discussion group through any type of communication device.  A first member may participate in the conference using a mobile telephone, while a second member may participate in the conference through an audio/video application on a desktop or mobile computer.). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kaplan, Hurst with the teachings as in Gagne. The motivation for doing so would have been for allowing for the creation, storage, notification, and delivery of messages related to the conference.  The conference messages are directed to specific members of the group: all members, those who attended, those who did not attend.  Members of the discussion group (Gagne, Para.09).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.